Case: 2:19-cv-00019-WOB-CJS Doc #: 68 Filed: 12/11/19 Page: 1 of 39 - Page ID#: 1064



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF KENTUCKY
                               NORTHERN DIVISION AT COVINGTON

  NICHOLAS SANDMANN, by and through
  his parents and natural guardians, TED
  SANDMANN and JULIE SANDMANN,

                 Plaintiffs,                              No. 2:19-cv-19-WOB-CJS

  v.

  WP COMPANY LLC, d/b/a THE                               DEMAND FOR JURY TRIAL
  WASHINGTON POST,

                 Defendant.



                 ANSWER OF DEFENDANT THE WASHINGTON POST
         Defendant WP Company LLC d/b/a The Washington Post (hereafter “the Post”), by and

  through its undersigned counsel, hereby submits this Answer to Plaintiff’s First Amended

  Complaint.

         As an initial matter, the Post notes that a significant number of the paragraphs of the First

  Amended Complaint concern statements that are no longer at issue in the case, see Order, Dkt.

  No. 64, at 2, and that a response to those paragraphs is, therefore, not required. In addition, the

  Post objects to the First Amended Complaint on the ground that it violates Rule 8 of the Federal

  Rules of Civil Procedure, which requires “a short and plain statement of the claim.” Without

  waiving that objection, the Post denies all allegations in the numbered paragraphs and headings

  of the First Amended Complaint, except as admitted below:

         1.      The Post admits that it is the publisher of a major daily newspaper published in

  Washington, D.C., The Washington Post. The remaining allegations of paragraph 1 are immaterial

  and impertinent and should be stricken pursuant to Rule 12(f) of the Federal Rules of Civil

                                                    1
Case: 2:19-cv-00019-WOB-CJS Doc #: 68 Filed: 12/11/19 Page: 2 of 39 - Page ID#: 1065



  Procedure. To the extent a response is required, those allegations are denied, except that the Post

  admits that it published an editorial cartoon in 1950 depicting buckets of tar and referring to former

  Senator Joseph McCarthy, which is publicly available and speaks for itself.

         2.      The Post denies the allegations in paragraph 2.

         3.      The Post denies the allegations in paragraph 3.

         4.      The Post denies the allegations in paragraph 4.

         5.      The Post denies the allegations in paragraph 5.

         6.      The Post lacks knowledge or information sufficient to form a belief as to the truth

  of the allegations set forth in paragraph 6 and on that basis denies them.

         7.      The Post lacks knowledge or information sufficient to form a belief as to the truth

  of the allegations set forth in paragraph 7 and on that basis denies them.

         8.      The Post denies the allegations in paragraph 8.

         9.      The Post denies the allegations in paragraph 9.

         10.     The Post lacks knowledge or information sufficient to form a belief as to the truth

  of the allegations set forth in paragraph 10 and on that basis denies them.

         11.     The Post lacks knowledge or information sufficient to form a belief as to the truth

  of the allegations concerning Plaintiff’s history of political activism or aggressiveness and on that

  basis denies them. The Post denies the remaining allegations in paragraph 11.

         12.     The Post denies the allegations in paragraph 12.

         13.     The Post denies the allegations in paragraph 13.

         14.     The Post denies the allegations in paragraph 14.

         15.     The Post denies the allegations in paragraph 15.




                                                    2
Case: 2:19-cv-00019-WOB-CJS Doc #: 68 Filed: 12/11/19 Page: 3 of 39 - Page ID#: 1066



         16.     The statements in paragraph 16 are immaterial and impertinent, see Fed. R. Civ. P.

  12(f), and are not allegations of fact requiring a response.

         17.     The Post denies the allegations in paragraph 17.

         18.     The Post denies the allegations in paragraph 18.

         19.     The Post denies the allegations in paragraph 19.

         20.     The Post denies the allegations in paragraph 20, except to admit that it previously

  published articles that referenced Phillips.

         21.     The Post denies that it published a false narrative and lacks knowledge or

  information sufficient to form a belief as to the truth of the remaining allegations in paragraph 21

  and on that basis denies them.

         22.     The Post denies the allegations in paragraph 22.

         23.     The Post denies the allegations in paragraph 23.

         24.     The Post denies the allegations in paragraph 24.

         25.     The Post denies the allegations in paragraph 25.

         26.     The Post denies the allegations in paragraph 26, except to admit that, during the

  same week as the confrontation between Plaintiff and Phillips, President Trump issued a tweet

  about Native Americans that speaks for itself.

         27.     The statements in paragraph 27 concerning the Post’s purported legal, moral, and

  social obligations are not allegations of fact requiring a response. The Post denies the remaining

  allegations in paragraph 27.

         28.     The Post denies the allegations in paragraph 28.




                                                    3
Case: 2:19-cv-00019-WOB-CJS Doc #: 68 Filed: 12/11/19 Page: 4 of 39 - Page ID#: 1067



         29.     The allegations concerning Jeff Bezos and the purchase price paid for the Post are

  immaterial and impertinent and should be stricken pursuant to Rule 12(f). The Post denies the

  remaining allegations in paragraph 29 and denies that Plaintiff is entitled to any relief.

         30.     The Post admits that Plaintiff attended the March for Life on a school trip on

  January 18, 2019. The Post admits that Plaintiff attended Covington Catholic High School as of

  that date. The Post lacks knowledge or information sufficient to form a belief as to the truth of the

  remaining allegations in paragraph 30 and on that basis denies them.

         31.     The Post lacks knowledge or information sufficient to form a belief as to the truth

  of the allegations in paragraph 31 and on that basis denies them.

         32.     The Post admits that Plaintiff was wearing a red Make America Great Again cap

  on January 18, 2019. The Post lacks knowledge or information sufficient to form a belief as to the

  truth of the remaining allegations in paragraph 32 and on that basis denies them.

         33.     The Post denies the allegations in paragraph 33, except to admit that a group of men

  who identify themselves as Hebrew Israelites or Black Hebrew Israelites had gathered at the

  National Mall on January 18, 2019, and that one or more members of this group directed various

  epithets at students and others who had gathered near them at the Mall.

         34.     The Post lacks knowledge or information sufficient to form a belief as to the truth

  of the allegations in paragraph 34 and on that basis denies them.

         35.     The Post denies the allegations in paragraph 35, except to admit that Nathan Phillips

  and a small group of companions participated in the Indigenous Peoples March at the National

  Mall on January 18, 2019.




                                                    4
Case: 2:19-cv-00019-WOB-CJS Doc #: 68 Filed: 12/11/19 Page: 5 of 39 - Page ID#: 1068



          36.     The Post lacks knowledge or information sufficient to form a belief as to the truth

  of the allegations in paragraph 36 and on that basis denies them, except to admit that Phillips was

  singing the American Indian Movement song.

          37.     The Post lacks knowledge or information sufficient to form a belief as to the truth

  of the allegations in paragraph 37 and on that basis denies them, except to admit that the Hebrew

  Israelites had been insulting some teenagers and Native Americans, that Phillips approached the

  students while singing and playing a drum, and that at least one of his companions was dancing.

          38.     The Post lacks knowledge or information sufficient to form a belief as to the truth

  of the allegations in paragraph 38 and on that basis denies them, except to admit that some students

  shouted and gestured while Phillips played his drum and sang.

          39.     The Post admits that Phillips walked up to a group of students. To the extent

  paragraph 39 alleges that all students in the group attended Covington Catholic High School, the

  Post lacks knowledge or information sufficient to form a belief as to the truth of the allegation and

  on that basis denies it.

          40.     The Post denies the allegations in paragraph 40, except to admit that some of

  Phillips’ companions were near him during his encounter with Plaintiff.

          41.     The Post denies the allegations in paragraph 41.

          42.     The Post denies that Phillips freely moved about and otherwise lacks knowledge or

  information sufficient to form a belief as to the truth of the allegations in paragraph 42 and on that

  basis denies them.

          43.     The Post denies the allegations in paragraph 43.

          44.     The Post lacks knowledge or information sufficient to form a belief as to the truth

   of the allegations in paragraph 44 and on that basis denies them.



                                                    5
Case: 2:19-cv-00019-WOB-CJS Doc #: 68 Filed: 12/11/19 Page: 6 of 39 - Page ID#: 1069



          45.     The Post denies the allegations in paragraph 45, except to admit that Phillips beat

  his drum and sang in front of Plaintiff.

          46.     The Post denies the allegations in paragraph 46, except to admit that Phillips

  approached a crowd of students.

          47.     The Post denies that Phillips made an incursion into the crowd and lacks knowledge

  or information sufficient to form a belief as to the truth of the remaining allegations in paragraph

  47 and on that basis denies them.

          48.     The Post denies the allegations in paragraph 48 or lacks knowledge or information

  sufficient to form a belief as to the truth of those allegations and on that basis denies them.

          49.     The Post denies the allegations in paragraph 49 or lacks knowledge or information

  sufficient to form a belief as to the truth of the allegations in paragraph 49 and on that basis denies

  them.

          50.     The Post lacks knowledge or information sufficient to form a belief as to the truth

  of the allegations in paragraph 50 and on that basis denies them.

          51.     The Post denies the allegations in paragraph 51, except to admit that Plaintiff stood

  still during at least part of his impasse with Phillips.

          52.     The Post lacks knowledge or information sufficient to form a belief as to the truth

  of the allegations in paragraph 52 and on that basis denies them.

          53.     The Post denies the allegations in paragraph 53.

          54.     The Post denies the allegations in paragraph 54.

          55.     The Post lacks knowledge or information sufficient to form a belief as to the truth

  of the allegations in paragraph 55 and on that basis denies them.




                                                     6
Case: 2:19-cv-00019-WOB-CJS Doc #: 68 Filed: 12/11/19 Page: 7 of 39 - Page ID#: 1070



         56.     The Post lacks knowledge or information sufficient to form a belief as to the truth

  of the allegations in paragraph 56 and on that basis denies them.

         57.     The Post lacks knowledge or information sufficient to form a belief as to the truth

  of the allegations in paragraph 57 and on that basis denies them.

         58.     The Post denies the allegation in paragraph 58.

         59.     The Post lacks knowledge or information sufficient to form a belief as to the truth

  of the allegations in paragraph 59 and on that basis denies them.

         60.     The Post lacks knowledge or information sufficient to form a belief as to the truth

  of the allegations in paragraph 60 and on that basis denies them.

         61.     The Post lacks knowledge or information sufficient to form a belief as to the truth

  of the allegations in paragraph 61 and on that basis denies them.

         62.     The Post lacks knowledge or information sufficient to form a belief as to the truth

  of the allegations in paragraph 62 and on that basis denies them.

         63.     The Post denies the allegations in paragraph 63 or lacks knowledge or information

  sufficient to form a belief as to the truth of those allegations and on that basis denies them.

         64.     The Post denies the allegations in paragraph 64.

         65.     The Post denies the allegations in paragraph 65, except to admit that Kaya Taitano

  posted an approximately 59-second video at 7:33 p.m. eastern time on January 18, 2019, and that

  Taitano posted a video of approximately 3 minutes and 44 seconds.

         66.     The Post denies the allegations concerning the two Taitano videos, which speak for

  themselves.

         67.     The Post lacks knowledge or information sufficient to form a belief as to the truth

  of the allegations in paragraph 67 and on that basis denies them, except to admit that the Twitter



                                                    7
Case: 2:19-cv-00019-WOB-CJS Doc #: 68 Filed: 12/11/19 Page: 8 of 39 - Page ID#: 1071



  account @2020fight had approximately 40,000 followers on or around January 18, 2019, and the

  @2020fight account posted video of the encounter between Plaintiff and Phillips at 11:13 p.m.

  eastern time on January 18, 2019, with the caption: “This MAGA loser gleefully bothering a

  Native American protestor at the Indigenous Peoples March.”

           68.   The Post lacks knowledge or information sufficient to form a belief as to the truth

  of the allegations in paragraph 68 and on that basis denies them, except to admit the @2020fight

  Video is reported to have been viewed at least 2.5 million times before it was suspended no later

  than January 21.1

           69.   The Post lacks knowledge or information sufficient to form a belief as to the truth

  of the allegations in paragraph 69 and on that basis denies them.

           70.   The Post denies the allegations in paragraph 70.

           71.   The Post denies the allegations in paragraph 71.

           72.   The Post lacks knowledge or information sufficient to form a belief as to the truth

  of the allegations in paragraph 72 and on that basis denies them.

           73.   The Post denies the allegations in paragraph 73.

           74.   The Post denies the allegations in paragraph 74, except to admit that it published

  an article on January 22, 2019, concerning the @2020fight Twitter account, which article speaks

  for itself.

           75.   The Post denies the allegations in paragraph 75.

           76.   The Post lacks knowledge or information sufficient to form a belief as to the truth

  of the allegations in paragraph 76 and on that basis denies them.


  1
    Paragraph 68 of the First Amended Complaint appears to contain a typographical error when it
  alleges that the @2020fight video is reported to have been viewed at least “2,500,000 million
  times.”

                                                  8
Case: 2:19-cv-00019-WOB-CJS Doc #: 68 Filed: 12/11/19 Page: 9 of 39 - Page ID#: 1072



         77.     The Post denies the allegations in paragraph 77, except to admit that it published

  an article about the incident on the afternoon of January 19, 2019.

         78.     The Post denies the allegations in paragraph 78.

         79.     The Post denies the allegations in paragraph 79, except to admit that the bylines

  Antonio Olivo, Cleve R. Wootson Jr., and Joe Heim were listed on the Post’s first print article,

  and that Heim was credited as a contributor in the online version of the article and given a byline

  as that online version was updated later in the day.

         80.     The Post lacks knowledge or information sufficient to form a belief as to the truth

  of the allegations in paragraph 80 and on that basis denies them.

         81.     The Post lacks knowledge or information sufficient to form a belief as to the truth

  of the allegations in paragraph 81 and on that basis denies them.

         82.     The Post lacks knowledge or information sufficient to form a belief as to the truth

  of the allegations in paragraph 82 and on that basis denies them, except to admit that a video

  attributed to Shar Yaqataz Banyamyan, one of the Hebrew Israelites, is available on YouTube at

  the link provided.

         83.     The Post denies the allegations in paragraph 83.

         84.     The Post denies the allegations in paragraph 84.

         85.     The Post denies the allegations in paragraph 85, except to admit that the tweets

  cited in this paragraph contain links to videos, which speak for themselves.

         86.     The Post lacks knowledge or information sufficient to form a belief as to the truth

  of the allegations in paragraph 86 and on that basis denies them.




                                                   9
Case: 2:19-cv-00019-WOB-CJS Doc #: 68 Filed: 12/11/19 Page: 10 of 39 - Page ID#:
                                    1073


       87.     The Post denies the allegations in paragraph 87, except to admit that counsel for

Plaintiff produced a nearly 14-minute video titled “Nick Sandmann: The Truth in 15 Minutes”

that is available on YouTube at the link provided in this paragraph.

       88.     The Post denies that the Sandmann Video accurately sets forth the truth of the

January 18 incident. The Post lacks knowledge or information sufficient to form a belief as to the

truth of the allegations concerning the Banyamyan Video and on that basis denies them.

       89.     The Post denies the allegations in paragraph 89.

       90.     The Post denies the allegations in paragraph 90.

       91.     The Post denies the allegations in paragraph 91, except to admit that Plaintiff issued

a written public statement on the evening of January 20, 2019, and that a copy of that public

statement is attached as Exhibit A to the First Amended Complaint.

       92.     The Post denies the allegations in paragraph 92, except to admit that Plaintiff gave

an interview to Savannah Guthrie that aired on NBC’s Today show on January 23, 2019.

       93.     The Post denies the allegations in paragraph 93.

       94.     The Post denies the allegations in paragraph 94, except to admit that the Diocese of

Covington issued a public statement on January 19, 2019, which statement speaks for itself.

       95.     The Post lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 95 and on that basis denies them, except to admit that the Diocese

of Covington retained Greater Cincinnati Investigation, Inc. (“GCI”).

       96.     The Post admits that the Diocese of Covington published a statement dated January

22 at the link provided in paragraph 96, which statement speaks for itself.

       97.     The Post denies the allegations in paragraph 97, except to admit that the Diocese of

Covington issued a letter to the parents of Covington Catholic students dated January 25, 2019, a



                                                10
Case: 2:19-cv-00019-WOB-CJS Doc #: 68 Filed: 12/11/19 Page: 11 of 39 - Page ID#:
                                    1074


copy of which is attached to the First Amended Complaint as Exhibit B, which letter speaks for

itself.

          98.    The Post admits that GCI issued a Final Investigative Report, a copy of which is

attached to the First Amended Complaint as Exhibit C.

          99.    The Post denies the allegations in paragraph 99, except to admit that Bishop Foys

issued a letter to Covington Catholic High School parents, a copy of which is attached to the First

Amendment Complaint as Exhibit D, which letter speaks for itself.

          100.   The Post denies the allegations in paragraph 100.

          101.   The Post denies the allegations in paragraph 101, except to admit that GCI issued a

Final Investigative Report, which report speaks for itself.

          102.   The Post denies the allegations in paragraph 102, except to admit that GCI issued a

Final Investigative Report, which report speaks for itself.

          103.   Paragraph 103 states legal conclusions to which a response is not required. To the

extent a response is required, the allegations are denied.

          104.   Paragraph 104 states legal conclusions to which a response is not required. To the

extent a response is required, the allegations are denied.

          105.   The Post denies the allegations in paragraph 105.

          106.   The Post denies the allegations in paragraph 106.

          107.   Paragraph 107 contains legal conclusions to which a response is not required. To

the extent a response is required, the allegations are denied.

          108.   The Post denies the allegations in paragraph 108, except to admit it published two

articles referencing Nathan Phillips before January 19, 2019.




                                                 11
Case: 2:19-cv-00019-WOB-CJS Doc #: 68 Filed: 12/11/19 Page: 12 of 39 - Page ID#:
                                    1075


       109.    The Post denies the allegations of paragraph 109, except to admit that it published

an article headlined “Cause Celebre” on November 5, 1999, which article speaks for itself.

       110.    The Post lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 110 and on that basis denies them, except to admit that its November

5, 1999, article reported that Phillips and other members of the Native Youth Alliance would

maintain a month-long vigil on the Washington memorial grounds, that its article quoted Phillips

stating “‘I visited Leonard [in prison], and he told me to stay in the area . . . to bring attention to

all issues facing Native Americans, not just his own case,’” and that its article quoted Phillips

stating that he held more than 500,000 signatures on a petition demanding the release of Peltier.

       111.    The Post admits the allegations in paragraph 111.

       112.    The Post denies the allegations in paragraph 112, except to admit that the article

quoted Phillips stating: “‘We’re here to pray for those who are suffering, and to remind people

that a lot of American Indians don’t have too much to be thankful for.’”

       113.    The Post denies the allegations in paragraph 113.

       114.    The Post denies the allegations in paragraph 114.

       115.    The Post lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 115 and on that basis denies them.

       116.    The Post lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 116 and on that basis denies them.

       117.    The Post lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 117 and on that basis denies them.

       118.    The Post lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 118 and on that basis denies them.



                                                  12
Case: 2:19-cv-00019-WOB-CJS Doc #: 68 Filed: 12/11/19 Page: 13 of 39 - Page ID#:
                                    1076


       119.    The Post lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 119 and on that basis denies them, except to admit that the Governor

of North Dakota ordered the emergency evacuation of protestors at the main camp near the Dakota

Access Pipeline.

       120.    The Post lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 120 and on that basis denies them, except to admit that Nathan

Phillips sang the American Indian Movement song during the January 18, 2019, incident.

       121.    The Post lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 121 and on that basis denies them.

       122.    The Post lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 122 and on that basis denies them.

       123.    The Post lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 123 and on that basis denies them.

       124.    The Post lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 124 and on that basis denies them.

       125.    The Post denies the allegations in paragraph 125.

       126.    The Post lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 126 and on that basis denies them.

       127.    The Post lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 127 and on that basis denies them.

       128.    The Post lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 128 and on that basis denies them.




                                                13
Case: 2:19-cv-00019-WOB-CJS Doc #: 68 Filed: 12/11/19 Page: 14 of 39 - Page ID#:
                                    1077


       129.    The Post lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 129 and on that basis denies them.

       130.    The Post lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 130 and on that basis denies them.

       131.    The Post lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 131 and on that basis denies them, except to admit that Nathan

Phillips sang the American Indian Movement song during the January 18, 2019, incident.

       132.    The Post denies the allegations in paragraph 132, except to admit that it initially

reported on January 19, 2019, that Phillips fought in the Vietnam War, before correcting the article

to state that Phillips served in the U.S. Marines but did not deploy to Vietnam.

       133.    The Post denies the allegations in paragraph 133, except to admit that it published

a news article on January 23, 2019, headlined “Nathan Phillips, man at center of standoff with

Covington teens, misrepresented his military history,” which article speaks for itself.

       134.    The Post admits the allegations in paragraph 134.

       135.    The Post lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 135 and on that basis denies them.

       136.    The Post denies the allegations in paragraph 136, except to admit that it issued a

correction on January 22, 2019, stating that Phillips had served in the U.S. Marines but had not

deployed to Vietnam.

       137.    The Post denies the allegations in paragraph 137, except to admit that it updated

the language of the correction on January 22, 2019.

       138.    The Post denies the allegations in paragraph 138, except to admit that it published

a news article in November 2000 that referred to Phillips and his family.



                                                14
Case: 2:19-cv-00019-WOB-CJS Doc #: 68 Filed: 12/11/19 Page: 15 of 39 - Page ID#:
                                    1078


       139.    The Post admits the allegations in paragraph 139.

       140.    The Post denies the allegations in paragraph 140, except to admit that a Post

columnist wrote a column that was published on January 22, 2019, which speaks for itself.

       141.    The Post lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 141 and on that basis denies them, except to admit that, according

to news reports, Phillips claimed to have been verbally attacked in 2015 by a group of college

students.

       142.    The Post lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 142 and on that basis denies them, except to admit that Fox 2

published an article headlined “Native American claims racial harassment by EMU students

dressed as Indians” on or about April 22, 2015, which article speaks for itself.

       143.    The Post lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 143 and on that basis denies them, except to admit that Fox 2

published an article headlined “Native American claims racial harassment by EMU students

dressed as Indians” on or about April 22, 2015, which article speaks for itself.

       144.    The Post lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 144 and on that basis denies them, except to admit that Fox 2

published an article headlined “Native American claims racial harassment by EMU students

dressed as Indians” on or about April 22, 2015, which article speaks for itself.

       145.    The Post lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 145 and on that basis denies them, except to admit that Fox 2

published an article headlined “Native American claims racial harassment by EMU students

dressed as Indians” on or about April 22, 2015, which article speaks for itself.



                                                15
Case: 2:19-cv-00019-WOB-CJS Doc #: 68 Filed: 12/11/19 Page: 16 of 39 - Page ID#:
                                    1079


       146.    The Post lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 146 and on that basis denies them, except to admit that Fox 2

published an article headlined “Native American claims racial harassment by EMU students

dressed as Indians” on or about April 22, 2015, which article speaks for itself.

       147.    The Post lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 147 and on that basis denies them.

       148.    The Post lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 148 and on that basis denies them, except to admit that Indian

Country Today published an article headlined “University Party in MI Reveals Unsafe Climate for

Native American Students” on April 25, 2015, which article speaks for itself.

       149.    The Post lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 149 and on that basis denies them.

       150.    The Post lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 150 and on that basis denies them.

       151.    The Post lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 151 and on that basis denies them.

       152.    The Post lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 152 and on that basis denies them.

       153.    The Post denies the allegations in paragraph 153.

       154.    The Post lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 154 and on that basis denies them.

       155.    The Post lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 155 and on that basis denies them.



                                                16
Case: 2:19-cv-00019-WOB-CJS Doc #: 68 Filed: 12/11/19 Page: 17 of 39 - Page ID#:
                                    1080


        156.    The Post admits the allegations in paragraph 156.

        157.    The Post denies the allegations in paragraph 157.

        158.    The Post admits the allegations in paragraph 158.

        159.    The Post denies the allegations in paragraph 159, except to admit that the

Associated Press published a news article concerning the Lincoln Memorial incident on or about

January 21, 2019, which article speaks for itself.

        160.    The Post admits the allegations in paragraph 160.

        161.    The Post admits the allegations in paragraph 161.

        162.    The Post denies the allegations in paragraph 162, except to admit that Democracy

Now! published a video including an interview of Nathan Phillips, which video speaks for itself.

        163.    The Post admits that the statements quoted in paragraph 163 are selected quotations

from the first print article but avers that these quotations must be evaluated within the context of

the entire article, which is the best evidence of its contents.

        164.    The Post admits that the statement quoted in paragraph 164 are selected quotations

from the second print article but avers that these quotations must be evaluated within the context

of the entire article, which is the best evidence of its contents.

        165.    The Post lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 165 and on that basis denies them.

        166.    The Post denies the allegations in paragraph 166, except to admit that the first print

article reported, based on the account of Chase Iron Eyes, that the incident ended when Phillips

and other activists walked away.

        167.    The Post lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 167 and on that basis denies them.



                                                  17
Case: 2:19-cv-00019-WOB-CJS Doc #: 68 Filed: 12/11/19 Page: 18 of 39 - Page ID#:
                                    1081


          168.   The Post denies the allegations in paragraph 168.

          169.   The Post admits the allegations in paragraph 169.

          170.   The Post denies the allegations in paragraph 170, except to admit that it sponsored

an advertisement during the Super Bowl on February 3, 2019, which advertisement speaks for

itself.

          171.   The Post admits the allegations in paragraph 171.

          172.   The Post admits that it had approximately 1.5 million digital subscribers as of

January 2019.

          173.   The Post admits that it maintains a presence on Twitter but denies that it had 14

million Twitter followers as of January 2019.

          174.   The Post admits that it maintains a presence on Facebook but denies that it had 6.3

million Facebook followers as of January 2019.

          175.   The Post admits the allegations in paragraph 175.

          176.   The Post admits that it publishes articles on its web site, www.washingtonpost.com,

some of which also appear in the printed newspaper.

          177.   The Post admits that, according to Comscore, the Post’s web site had 86.6 million

unique visitors in January 2019.

          178.   The Post admits that it has a Policies and Standards page on its web site, which

page speaks for itself.

          179.   The Post denies the allegations in paragraph 179, except to admit that it has a

Policies and Standards page on its web site, which page speaks for itself.




                                                 18
Case: 2:19-cv-00019-WOB-CJS Doc #: 68 Filed: 12/11/19 Page: 19 of 39 - Page ID#:
                                    1082


       180.    The Post denies the allegations in paragraph 180, except to admit it published its

first online news article concerning the incident at the Lincoln Memorial around 4:30 p.m. on

January 19, 2019.

       181.    The Post admits that one of its editors assigned reporters on Saturday to cover the

January 18 incident.

       182.    The Post admits that reporter Antonio Olivo, who received a byline for the First

Article, began trying to contact Nathan Phillips on Saturday morning.

       183.    The Post admits the allegations in paragraph 183.

       184.    The Post denies the allegations in paragraph 184, except to admit that reporter

Antonio Olivo retweeted a post by Alyssa Milano, which retweet speaks for itself.

       185.    The Post denies the allegations in paragraph 185, except to admit that reporter Joe

Heim retweeted video of the Lincoln Memorial incident before the Post’s first online article and

Sunday print article were published.

       186.    The Post denies the allegations in paragraph 186.

       187.    The Post denies the allegations in paragraph 187.

       188.    The Post denies the allegations in paragraph 188, except to admit that some Post

articles are available through Apple News.

       189.    The Post denies the allegations in paragraph 189.

       190.    The Post denies the allegations in paragraph 190.

       191.    The Post lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 191 and on that basis denies them.

       192.    The Post denies the allegations in paragraph 192.

       193.    The Post denies the allegations in paragraph 193.



                                               19
Case: 2:19-cv-00019-WOB-CJS Doc #: 68 Filed: 12/11/19 Page: 20 of 39 - Page ID#:
                                    1083


        194.    The Post denies the allegations in paragraph 194, except to admit that the current

version of the First Article contains several thousand comments, which speak for themselves.

        195.    The Post denies the allegations in paragraph 195, except to admit that members of

  the public tweeted in response to the Post’s January 19 tweets concerning the Lincoln Memorial

  incident, which tweets speak for themselves.

        196.    The Post denies the allegations in paragraph 196.

        197.    The Post lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 197 and on that basis denies them.

        198.    The Post lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 198 and on that basis denies them.

        199.    The Post lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 199 and on that basis denies them.

        200.    The Post denies the allegations in paragraph 200.

        201.    The Post denies the allegations in paragraph 201, except to admit that President

Trump published a Tweet on January 13, 2019, referring to Senator Elizabeth Warren as

“Pocahontas” and invoking the Wounded Knee massacre.

        202.    The Post denies the allegations in paragraph 202, except to admit that the Post

  published articles containing the quotes in paragraphs 202(b), (c), and (d).

        203.    The Post admits that it published the first article quoted in paragraph 203, which

article speaks for itself. The Post denies the allegations concerning the second article quoted in

that paragraph, except to admit it published an article on January 22, 2019, headlined: “A viral

story spread. The mainstream media rushed to keep up. The Trump Internet pounced,” which

article speaks for itself.



                                                 20
Case: 2:19-cv-00019-WOB-CJS Doc #: 68 Filed: 12/11/19 Page: 21 of 39 - Page ID#:
                                    1084


       204.    The Post lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 204 and on that basis denies them.

       205.    The Post denies the allegations in paragraph 205.

       206.    The Post denies the allegations in paragraph 206.

       207.    The Post denies the allegations in paragraph 207.

       208.    The Post denies the allegations in paragraph 208.

       209.    The Post lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 209 and on that basis denies them, except to admit that reporter Joe

Heim retweeted the viral video and described it as “[u]nbelievably disturbing scenes/video of high

school kids mocking Native American elders on the steps of the Lincoln Memorial yesterday.”

       210.    The Post admits the allegations in paragraph 210.

       211.    The Post admits that it has published a feature on its web site called “Seeing Isn’t

Believing: The Fact Checker’s guide to manipulated video,” which guide speaks for itself.

       212.    The Post admits that it has published a feature on its web site called “Seeing Isn’t

Believing: The Fact Checker’s guide to manipulated video,” which guide speaks for itself.

       213.    The Post denies the allegations in paragraph 213.

       214.    The Post denies the allegations in paragraph 214.

       215.    The Post denies the allegations in paragraph 215, except to admit that Fox 40

published “A Note to Our Viewers About Our Covington Coverage,” which note speaks for itself.

       216.    The Post denies the allegations in paragraph 216.

       217.    The Post denies the allegations in paragraph 217, except to admit that it published

certain Editor’s Notes online and in print, as well as a correction to a single online article, on March




                                                  21
Case: 2:19-cv-00019-WOB-CJS Doc #: 68 Filed: 12/11/19 Page: 22 of 39 - Page ID#:
                                    1085


1, 2019, 10 days after Plaintiff filed suit against the Post. The Editor’s Notes and the correction

speak for themselves.

       218.    The Post denies the allegations in paragraph 218.

       219.    The Post admits that it publishes Policies and Standards on its web site, which

Polices and Standards speak for themselves.

       220.    The Post denies the allegations in paragraph 220, except to admit that it publishes

Policies and Standards on its web site, which Policies and Standards speak for themselves.

       221.    The Post admits the allegations in paragraph 221.

       222.    The Post admits it published an Editor’s Note to its online article of January 19,

2019, but denies that what Plaintiff describes as the First Article and Second Article were separate

articles, as opposed to different versions of the same article.

       223.    The Post admits the allegations in paragraph 223.

       224.    The allegations in paragraph 224 pertain to an article that is not at issue in this case,

and as a result no response is required. See Order, Dkt. No. 64, at 2.

       225.    The allegations in paragraph 225 pertain to an article that is not at issue in this case,

and as a result no response is required. See Order, Dkt. No. 64, at 2.

       226.    The allegations in paragraph 226 pertain to an article that is not at issue in this case,

and as a result no response is required. See Order, Dkt. No. 64, at 2.

       227.    The Post denies the allegations in paragraph 227, except to admit that it deleted a

January 19, 2019, tweet that quoted Nathan Phillips and posted a tweet that included a link to the

standalone “Editor’s note related to Lincoln Memorial incident,” which speaks for itself.

       228.    The Post denies the allegations in paragraph 228, except to admit that it published

certain Editor’s Notes in print and online, which Editor’s Notes speak for themselves.



                                                  22
Case: 2:19-cv-00019-WOB-CJS Doc #: 68 Filed: 12/11/19 Page: 23 of 39 - Page ID#:
                                    1086


       229.    The Post denies the allegations in paragraph 229.

       230.    The Post denies the allegations in paragraph 230.

       231.    The Post denies the allegations in paragraph 231, except to admit it published an

article headlined “‘Fuller picture’: How major media outlets handled their evolving accounts of

the Covington story,” which article speaks for itself.

       232.    The Post denies the allegations in paragraph 232, except to admit that columnist

Megan McArdle posted a string of tweets on January 23, 2019, which tweets speak for themselves.

       233.    The Post admits the allegations in paragraph 233.

       234.    The Post lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 234 and on that basis denies them, except to admit that Covington

Catholic is an all-male Catholic school located in Park Hills, Kentucky.

       235.    The Post admits the allegations in paragraph 235, except to clarify that it is a limited

liability company.

       236.    The Post admits the allegations in paragraph 236.

       237.    The Post denies that Plaintiff is entitled to any award of damages, but it admits he

is seeking damages in excess of $75,000.

       238.    Paragraph 238 states a legal conclusion to which no response is required.

       239.    The Post admits that, among daily newspapers, it has one of the largest print

circulations and one of the largest number of online subscribers in the country.

       240.    The Post denies the allegations in paragraph 240, except to admit that it has online

subscribers and a limited number of mail delivery subscribers in Kentucky.




                                                 23
Case: 2:19-cv-00019-WOB-CJS Doc #: 68 Filed: 12/11/19 Page: 24 of 39 - Page ID#:
                                    1087


       241.    The Post denies the allegations in paragraph 241, except to admit that its online

articles are available to readers in Kentucky, and that it has a limited number of mail delivery

subscribers in Kentucky.

       242.    The Post denies the allegations in paragraph 242.

       243.    The Post denies the allegations in paragraph 243.

       244.    The Post denies the allegations in paragraph 244.

       245.    The Post denies the allegations in paragraph 245.

       246.    Paragraph 246 states a legal conclusion to which no response is required.

       247.    Paragraph 247 states a legal conclusion to which no response is required.

       248.    The Post repeats and incorporates by reference its responses to paragraphs 1

through 247 above.

       249.    The Post denies the allegations stated in paragraph 249.

       250.    The Post denies the allegations stated in paragraph 250, except to admit that the

Post published an online article headlined “‘It was getting ugly’: Native American drummer speaks

on MAGA-hat wearing teens who surrounded him” at 4:22 p.m. eastern time on January 19, 2019,

and that the current version of the article may be viewed at the link provided.

       251.    The Post denies the allegations in paragraph 251.

       252.    The Post denies the allegations in paragraph 252.

       253.    The Post denies the allegations in paragraph 253.

       254.    The Post denies the allegations in paragraph 254.

       255.    The Post denies the allegations in paragraph 255.

       256.    The Post denies the allegations in paragraph 256.

       257.    The Post denies the allegations in paragraph 257.



                                                24
Case: 2:19-cv-00019-WOB-CJS Doc #: 68 Filed: 12/11/19 Page: 25 of 39 - Page ID#:
                                    1088


       258.    The Post denies the allegations in paragraph 258.

       259.    The Post denies the allegations in paragraph 259.

       260.    The Post denies the allegations in paragraph 260.

       261.    The Post denies the allegations in paragraph 261.

       262.    The allegations in paragraph 262 constitute legal conclusions to which no response

is required. To the extent a response is required, the allegations are denied.

       263.    Paragraph 263 contains statements that are no longer at issue in the case, and to that

extent no response is required. See Order, Dkt. No. 64, at 2. The Post admits it published the

statement in paragraph 243(e) but denies that that statement was false or defamatory.

       264.    The Post denies the allegations in paragraph 264, except to admit that the current

version of its article headlined “‘It was getting ugly’: Native American drummer speaks on his

encounter with MAGA-hat wearing teens” is available at the link provided.

       265.    The Post denies the allegations in paragraph 265.

       266.    Paragraph 266 refers to a statement that is no longer at issue in the case, and as a

result no response is required. See Order, Dkt. No. 64, at 2. To the extent a response is required,

the Post denies the allegations in paragraph 266.

       267.    The Post denies the allegations in paragraph 267.

       268.    The Post denies the allegations in paragraph 268.

       269.    The Post denies the allegations in paragraph 269.

       270.    The Post denies the allegations in paragraph 270.

       271.     Paragraph 271 refers to a statement that is no longer at issue in the case, and as a

result no response is required. See Order, Dkt. No. 64, at 2. To the extent a response is required,

the Post denies the allegations in paragraph 271.



                                                 25
Case: 2:19-cv-00019-WOB-CJS Doc #: 68 Filed: 12/11/19 Page: 26 of 39 - Page ID#:
                                    1089


        272.   The Post denies the allegations in paragraph 272, except to admit that it published

an article headlined “Marcher’s accost by boys in MAGA caps draws ire” in print on January 20,

2019.

        273.   The Post admits the allegations in paragraph 273.

        274.   The Post denies the allegations in paragraph 274.

        275.   The Post denies the allegations in paragraph 275.

        276.   The Post denies the allegations in paragraph 276.

        277.   The Post denies the allegations in paragraph 277.

        278.   The Post denies the allegations in paragraph 278.

        279.   The Post denies the allegations in paragraph 279.

        280.   The Post denies the allegations in paragraph 280.

        281.   The Post denies the allegations in paragraph 281.

        282.   The Post denies the allegations in paragraph 282.

        283.   The Post denies the allegations in paragraph 283.

        284.   The Post denies the allegations in paragraph 284.

        285.   The allegations in paragraph 285 constitute legal conclusions to which no response

is required. To the extent a response is required, the allegations are denied.

        286.   Paragraph 286 refers to statements that are no longer at issue in the case, see Order,

Dkt. No. 64, at 2, and to that extent no response is required. The Post admits it published the

statement in paragraph 286(e) but denies that that statement was false or defamatory.

        287.   The Post denies the allegations in paragraph 287, except to admit that it published

an online article headlined “Opposed to the dignity of the human person’: Kentucky Catholic




                                                 26
Case: 2:19-cv-00019-WOB-CJS Doc #: 68 Filed: 12/11/19 Page: 27 of 39 - Page ID#:
                                    1090


diocese condemns teens who taunted vet at March for Life” on January 20, 2019, and that it

tweeted a link to the Fourth Article at the link provided in paragraph 287.

        288.       Paragraph 288 refers to statements that are no longer at issue in the case, see Order,

Dkt. No. 64, at 2, and to that extent no response is required. To the extent a response is required,

the allegations in paragraph 288 are denied.

        289.       The Post denies the allegations in paragraph 289.

        290.       The Post denies the allegations in paragraph 290.

        291.       The Post denies the allegations in paragraph 291.

        292.       The Post denies the allegations in paragraph 292.

        293.       The Post denies the allegations in paragraph 293.

        294.       Paragraph 294 refers to statements that are no longer at issue in the case, see Order,

Dkt. No. 64, at 2, and to that extent no response is required. To the extent a response is required,

the allegations in paragraph 294 are denied.

        295.       The Post denies the allegations in paragraph 295.

        296.       The Post denies the allegations in paragraph 296.

        297.       The Post denies the allegations in paragraph 297, except to admit that the Fourth

Article contains a link to an “unverified, longer video of the event.” The article is the best evidence

of its contents.

        298.       The Post denies the allegations in paragraph 298.

        299.       The Post denies the allegations in paragraph 299.

        300.       Paragraph 300 contains legal conclusions to which no response is required. To the

extent a response is required, the Post denies the allegations in paragraph 300.




                                                    27
Case: 2:19-cv-00019-WOB-CJS Doc #: 68 Filed: 12/11/19 Page: 28 of 39 - Page ID#:
                                    1091


          301.   Paragraph 301 refers to statements that are no longer at issue in the case, see Order,

Dkt. No. 64, at 2, and to that extent no response is required. The Post admits it published the

statement in paragraph 301(c) but denies that that statement was false or defamatory.

          302.   Paragraph 302 refers to a publication that is no longer at issue in the case, see Order,

Dkt. No. 64, at 2, and as a result no response is required. To the extent a response is required, the

Post denies the allegations in paragraph 302, except to admit that it published an online article

titled “Most young white men are much more open to diversity than older generations,” on January

20, 2019, and that correspondent Philip Bump tweeted a link to the article, which tweet speaks for

itself.

          303.   Paragraph 303 refers to a publication that is no longer at issue in the case, see Order,

Dkt. No. 64, at 2, and as a result no response is required. To the extent a response is required, the

Post denies the allegations in paragraph 303, except to admit the Fifth Article was edited at least

twice and that an “Editor’s Note” and a “Clarification” were added.

          304.   Paragraph 304 refers to a publication that is no longer at issue in the case, see Order,

Dkt. No. 64, at 2, and as a result no response is required. To the extent a response is required, the

Post denies the allegations in paragraph 304, except to admit that an Editor’s Note was added to

the Fifth Article on March 1, 2019.

          305.   Paragraph 305 refers to a publication that is no longer at issue in the case, see Order,

Dkt. No. 64, at 2, and as a result no response is required. To the extent a response is required, the

Post denies the allegations in paragraph 305.

          306.   Paragraph 306 refers to a publication that is no longer at issue in the case, see Order,

Dkt. No. 64, at 2, and as a result no response is required. To the extent a response is required, the




                                                   28
Case: 2:19-cv-00019-WOB-CJS Doc #: 68 Filed: 12/11/19 Page: 29 of 39 - Page ID#:
                                    1092


Post denies the allegations in paragraph 306, except to admit that video does not currently

accompany the Fifth Article online.

       307.    Paragraph 307 refers to a publication that is no longer at issue in the case, see Order,

Dkt. No. 64, at 2, and as a result no response is required. To the extent a response is required, the

Post denies the allegations in paragraph 307.

       308.    Paragraph 308 refers to a publication that is no longer at issue in the case, see Order,

Dkt. No. 64, at 2, and as a result no response is required. To the extent a response is required, the

Post denies the allegations in paragraph 308.

       309.    Paragraph 309 refers to a publication that is no longer at issue in the case, see Order,

Dkt. No. 64, at 2, and as a result no response is required. To the extent a response is required, the

Post denies the allegations in paragraph 308.

       310.    Paragraph 310 refers to a publication that is no longer at issue in the case, see Order,

Dkt. No. 64, at 2, and as a result no response is required. To the extent a response is required, the

Post denies the allegations in paragraph 310.

       311.    Paragraph 311 refers to a publication that is no longer at issue in the case, see Order,

Dkt. No. 64, at 2, and contains legal conclusions to which no response is required. To the extent

a response is required, the Post denies the allegations in paragraph 311.

       312.    Paragraph 312 refers to statements that are no longer at issue in the case, see Order,

Dkt. No. 64, at 2, and as a result no response is required. To the extent a response is required, the

Post denies the allegations in paragraph 312, except to admit that it published the Fifth Article,

which speaks for itself.

       313.    Paragraph 313 refers to a publication that is no longer at issue in the case, see Order,

Dkt. No. 64, at 2, and as a result no response is required. To the extent a response is required, the



                                                 29
Case: 2:19-cv-00019-WOB-CJS Doc #: 68 Filed: 12/11/19 Page: 30 of 39 - Page ID#:
                                    1093


Post denies the allegations in paragraph 313, except to admit it published an article headlined

“Fuller view emerges of conflict on Mall” on January 21, 2019.

       314.    Paragraph 314 refers to a publication that is no longer at issue in the case, see Order,

Dkt. No. 64, at 2, and as a result no response is required. To the extent a response is required, the

Post admits the allegations in paragraph 314.

       315.    Paragraph 315 refers to a publication that is no longer at issue in the case, see Order,

Dkt. No. 64, at 2, and as a result no response is required. To the extent a response is required, the

Post denies the allegations in paragraph 315.

       316.    Paragraph 316 refers to a publication that is no longer at issue in the case, see Order,

Dkt. No. 64, at 2, and as a result no response is required. To the extent a response is required, the

Post denies the allegations in paragraph 316.

       317.    Paragraph 317 refers to a publication that is no longer at issue in the case, see Order,

Dkt. No. 64, at 2, and as a result no response is required. To the extent a response is required, the

Post denies the allegations in paragraph 317, except to admit that it published the Sixth Article,

which speaks for itself.

       318.    Paragraph 318 refers to a publication that is no longer at issue in the case, see Order,

Dkt. No. 64, at 2, and as a result no response is required. To the extent a response is required, the

Post denies the allegations in paragraph 318, except to admit that the headline of the Sixth Article

is “Fuller view emerges of conflict on Mall.”

       319.    Paragraph 319 refers to a publication that is no longer at issue in the case, see Order,

Dkt. No. 64, at 2, and as a result no response is required. To the extent a response is required, the

Post denies the allegations in paragraph 319.




                                                 30
Case: 2:19-cv-00019-WOB-CJS Doc #: 68 Filed: 12/11/19 Page: 31 of 39 - Page ID#:
                                    1094


        320.    Paragraph 320 refers to a publication that is no longer at issue in the case, see Order,

Dkt. No. 64, at 2, and as a result no response is required. To the extent a response is required, the

Post denies the allegations in paragraph 320.

        321.    Paragraph 321 refers to a publication that is no longer at issue in the case, see Order,

Dkt. No. 64, at 2, and as a result no response is required. To the extent a response is required, the

Post denies the allegations in paragraph 321.

        322.    Paragraph 322 refers to a publication that is no longer at issue in the case, see Order,

Dkt. No. 64, at 2, and as a result no response is required. To the extent a response is required, the

Post denies the allegations in paragraph 322.

        323.    Paragraph 323 refers to a publication that is no longer at issue in the case, see Order,

Dkt. No. 64, at 2, and as a result no response is required. To the extent a response is required, the

Post denies the allegations in paragraph 323.

        324.    Paragraph 324 refers to a publication that is no longer at issue in the case, see Order,

Dkt. No. 64, at 2, and contains legal conclusions to which no response is required. To the extent

a response is required, the Post denies the allegations in paragraph 324.

        325.    Paragraph 325 refers to statements that are no longer at issue in the case, see Order,

Dkt. No. 64, at 2, and as a result no response is required. To the extent a response is required, the

Post denies the allegations in paragraph 325, except to admit it published the Sixth Article, which

speaks for itself.

        326.    Paragraph 326 refers to a publication that is no longer at issue in the case, see Order,

Dkt. No. 64, at 2, and as a result no response is required. To the extent a response is required, the

Post denies the allegations in paragraph 326, except to admit it published an online article on

January 21, 2019, headlined “Viral standoff between a tribal elder and a high schooler is more



                                                  31
Case: 2:19-cv-00019-WOB-CJS Doc #: 68 Filed: 12/11/19 Page: 32 of 39 - Page ID#:
                                    1095


complicated than it first seemed” and that the current version of the article is available at the cited

link.

        327.   Paragraph 327 refers to statements that are no longer at issue in the case, see Order,

Dkt. No. 64, at 2, and as a result no response is required. To the extent a response is required, the

Post denies the allegations in paragraph 327.

        328.   Paragraph 328 refers to a publication that is no longer at issue in the case, see Order,

Dkt. No. 64, at 2, and as a result no response is required. To the extent a response is required, the

Post denies the allegations in paragraph 328.

        329.   Paragraph 329 refers to a publication that is no longer at issue in the case, see Order,

Dkt. No. 64, at 2, and as a result no response is required. To the extent a response is required, the

Post denies the allegations in paragraph 329.

        330.   Paragraph 330 refers to a publication that is no longer at issue in the case, see Order,

Dkt. No. 64, at 2, and as a result no response is required. To the extent a response is required, the

Post denies the allegations in paragraph 330.

        331.   Paragraph 331 refers to a publication that is no longer at issue in the case, see Order,

Dkt. No. 64, at 2, and as a result no response is required. To the extent a response is required, the

Post denies the allegations in paragraph 331.

        332.   Paragraph 332 refers to a publication that is no longer at issue in the case, see Order,

Dkt. No. 64, at 2, and as a result no response is required. To the extent a response is required, the

Post denies the allegations in paragraph 332.

        333.   Paragraph 333 refers to a publication that is no longer at issue in the case, see Order,

Dkt. No. 64, at 2, and as a result no response is required. To the extent a response is required, the

Post denies the allegations in paragraph 333.



                                                  32
Case: 2:19-cv-00019-WOB-CJS Doc #: 68 Filed: 12/11/19 Page: 33 of 39 - Page ID#:
                                    1096


       334.    Paragraph 334 refers to statements that are no longer at issue in the case, see Order,

Dkt. No. 64, at 2, and as a result no response is required. To the extent a response is required, the

Post denies the allegations in paragraph 334, except to admit it published the Seventh Article,

which speaks for itself.

       335.    The statements in paragraph 335 are not allegations of fact requiring a response.

       336.    Subparagraphs 336(a) and (b) refer to statements that are no longer at issue in the

case, see Order, Dkt. No. 64, at 2, and to that extent no response is required. To the extent a

response is required, the Post denies the allegations in paragraph 336, except to admit that on

January 19, 2019, it posted tweets (a), (b), and (c) within the same thread.

       337.    The Post denies the allegations in paragraph 337, except to admit that the current

version of the tweets can be viewed at the link provided.

       338.    Paragraph 338 refers to statements that are no longer at issue in the case, see Order,

Dkt. No. 64, at 2, and to that extent no response is required. To the extent a response is required,

the Post denies the allegations in paragraph 338.

       339.    Paragraph 339 refers to statements that are no longer at issue in the case, see Order,

Dkt. No. 64, at 2, and to that extent no response is required. To the extent a response is required,

the Post denies the allegations in paragraph 339.

       340.    Paragraph 340 contains a legal conclusion to which no response is required. To the

extent a response is required, the Post denies the allegations in paragraph 340.

       341.    The statements in paragraph 341 are not allegations of fact requiring a response.

       342.    The Post denies the allegations in paragraph 342.

       343.    Paragraph 343 contains a legal conclusion to which no response is required. To the

extent a response is required, the Post denies the allegations in paragraph 343.



                                                 33
Case: 2:19-cv-00019-WOB-CJS Doc #: 68 Filed: 12/11/19 Page: 34 of 39 - Page ID#:
                                    1097


       344.    The Post lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 344 and on that basis denies them.

       345.    The Post denies the allegations in paragraph 345.

       346.    The Post denies the allegations in paragraph 346.

       347.    The Post denies the allegations in paragraph 347.

       348.    The Post lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 348 and on that basis denies them.

       349.    The Post lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 349 and on that basis denies them.

       350.    The Post lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 350 and on that basis denies them.

       351.    The Post denies the allegations in paragraph 351.

       352.    The Post denies the allegations in paragraph 352.

       353.    The Post denies the allegations in paragraph 353.

       354.    The Post denies the allegations in paragraph 354.

       355.    The Post denies the allegations in paragraph 355.

       356.    The Post denies the allegations in paragraph 356.

       357.    The Post denies the allegations in paragraph 357.

       358.    The Post denies the allegations in paragraph 358.

       359.    The Post denies the allegations in paragraph 359.

       360.    The Post denies the allegations in paragraph 360.

       361.    The Post denies the allegations in paragraph 361.

       362.    The Post denies the allegations in paragraph 362.



                                               34
Case: 2:19-cv-00019-WOB-CJS Doc #: 68 Filed: 12/11/19 Page: 35 of 39 - Page ID#:
                                    1098


      363.   The Post denies the allegations in paragraph 363.

      364.   The Post denies the allegations in paragraph 364.

      365.   The Post denies the allegations in paragraph 365.

      366.   The Post denies the allegations in paragraph 366.

      367.   The Post denies the allegations in paragraph 367.

      368.   The Post denies the allegations in paragraph 368.

      369.   The Post denies the allegations in paragraph 369.

      370.   The Post denies the allegations in paragraph 370.

      371.   The Post denies the allegations in paragraph 371.

      372.   The Post denies the allegations in paragraph 372.

      373.   The Post denies the allegations in paragraph 373.

      374.   The Post denies the allegations in paragraph 374.

      375.   The Post denies the allegations in paragraph 375.

      376.   The Post denies the allegations in paragraph 376.

      377.   The Post denies the allegations in paragraph 377.

      378.   The Post denies the allegations in paragraph 378.

      379.   The Post denies the allegations in paragraph 379.

      380.   The Post denies the allegations in paragraph 380.

      381.   The Post denies the allegations in paragraph 381.

      382.   The Post denies the allegations in paragraph 382.

      383.   The Post denies the allegations in paragraph 383.

      384.   The Post denies the allegations in paragraph 384.

      385.   The Post denies the allegations in paragraph 385.



                                             35
Case: 2:19-cv-00019-WOB-CJS Doc #: 68 Filed: 12/11/19 Page: 36 of 39 - Page ID#:
                                    1099


       386.    The Post denies the allegations in paragraph 386.

       387.    The Post denies the allegations in paragraph 387.

       388.    The Post denies the allegations in paragraph 388.

       389.    The Post admits the allegations in paragraph 389.

       390.    The Post denies the allegations in paragraph 390.

       391.    The Post denies the allegations in paragraph 391.

       392.    The Post denies the allegations in paragraph 392.

       393.    The Post denies the allegations in paragraph 393.

       394.    The Post denies the allegations in paragraph 394.

       395.    The Post denies the allegations in paragraph 395.

       396.    The Post denies the allegations in paragraph 396.

       397.    The Post denies the allegations in paragraph 397.

       398.    The Post denies the allegations in paragraph 398.

       399.    The Post denies the allegations in paragraph 399.

       400.    The Post denies the allegations in paragraph 400.

       401.    The Post denies the allegations in paragraph 401.

       402.    The Post denies the allegations in paragraph 402 or lacks knowledge or information

sufficient to form a belief as to the truth of those allegations and on that basis denies them.

       403.    The Post denies the allegations in paragraph 403.

       404.    The Post denies the allegations in paragraph 404.

       405.    The Post denies the allegations in paragraph 405.

       406.    The Post denies the allegations in paragraph 406.




                                                 36
Case: 2:19-cv-00019-WOB-CJS Doc #: 68 Filed: 12/11/19 Page: 37 of 39 - Page ID#:
                                    1100


          The Post denies each and every allegation of the paragraphs following the title “Prayer for

Relief,” that is, subparagraphs (a)-(f), and denies that Plaintiff is entitled to any relief whatsoever.

          Any allegation of the First Amended Complaint not expressly admitted herein is hereby

denied.

                                             DEFENSES

          Without assuming any burden of proof that it would not otherwise bear, the Washington

Post asserts the following defenses, all of which are pleaded in the alternative:

          1.     The First Amended Complaint fails to state a claim on which relief can be granted.

          2.     The challenged statements and implications are not defamatory or defamatory per

se.

          3.     Plaintiff has not alleged, and did not suffer, special damages.

          4.     The challenged statements are not reasonably capable of bearing the meanings

alleged.

          5.     The Post did not intend to convey the implications alleged.

          6.     The challenged statements and implications are not “of and concerning” the

Plaintiff.

          7.     The challenged statements and implications are substantially true.

          8.     The challenged statements and implications are matters of opinion that are not

capable of being proven true or false.

          9.     The challenged statements and implications were not published with negligence as

to their truth or falsity.

          10.    Plaintiff is a public figure for purposes of this case, and the Post did not publish

with actual malice—that is, with knowledge of falsity or reckless disregard for the truth.



                                                  37
Case: 2:19-cv-00019-WOB-CJS Doc #: 68 Filed: 12/11/19 Page: 38 of 39 - Page ID#:
                                    1101


       11.     The challenged publications are protected by and privileged under the doctrine of

neutral reportage.

       12.     The challenged publications are protected by and privileged under the First

Amendment to the Constitution of the United States.

       13.     The challenged publications are protected by and privileged under Section 1 of the

Kentucky Constitution’s Bill of Rights.

       14.     Plaintiff did not suffer damages as a result of the publications of which he

complains.

       15.     To the extent Plaintiff has been harmed, that harm was caused by individuals or

entities other than the Post or an individual or entity within the Post’s control.

       16.     To the extent Plaintiff has been harmed, his claim for damages is barred by the

doctrine of assumption of risk.

       17.     To the extent Plaintiff has been harmed, he has failed to mitigate his damages.

       18.     Plaintiff’s claim for punitive damages is barred by the First Amendment to the

Constitution of the United States.

       19.     Plaintiff’s claim for punitive damages is barred by Kentucky Revised Statute

411.051.

       20.     Plaintiff’s claim for punitive damages is barred by Kentucky Revised Statute

411.184.

       21.     Plaintiffs Ted and Julie Sandmann are not real parties in interest and lack both

standing and a cause of action to institute or maintain this action other than on behalf of their son,

Nicholas Sandmann. Ted and Julie Sandmann will cease to have any interest in this case




                                                  38
Case: 2:19-cv-00019-WOB-CJS Doc #: 68 Filed: 12/11/19 Page: 39 of 39 - Page ID#:
                                    1102


whatsoever if Nicholas Sandmann reaches the age of majority during the pendency of this

litigation.



Respectfully submitted,

/s/ Bethany A. Breetz                       /s/ Kevin T. Baine

Philip W. Collier                           Kevin T. Baine (pro hac vice)
Bethany A. Breetz                           Thomas G. Hentoff (pro hac vice)
STITES & HARBISON, PLLC                     Nicholas G. Gamse (pro hac vice)
400 West Market Street, Suite 1800          Katherine Moran Meeks (pro hac vice)
Louisville, KY 40202                        Whitney G. Woodward (pro hac vice)
Telephone: (502) 587-3400                   WILLIAMS & CONNOLLY LLP
                                            725 Twelfth Street, N.W.
William G. Geisen                           Washington, DC 20005
STITES & HARBISON, PLLC                     Telephone: (202) 434-5000
100 East RiverCenter Boulevard
Suite 450 Covington, KY 41011               Counsel for The Washington Post
Telephone: (859) 652-7601

Counsel for The Washington Post




                                      Certificate of Service

        I hereby certify that on December 11, 2019, I electronically filed the foregoing Answer of

the Washington Post with the Clerk of the Court by using the CM/ECF system, which will send a

notice of electronic filing to registered CM/ECF participants.


                                                     /s/ Bethany A. Breetz
                                                     Counsel for The Washington Post




                                                39
